NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                    No. 09-2262
                                   _____________

                               ANGEL LAYCHOCK,

                                                               Appellant

                                         v.

                     WELLS FARGO HOME MORTGAGE;
                         WACHOVIA BANK, NA

                                   _____________

                  On Appeal from the United States District Court
                                     for the
                        Eastern District of Pennsylvania
                            (D.C. Civ. No. 07-04478)
                        District Judge: Juan R. Sanchez

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                               on October 5, 2010

           Before: SCIRICA, FUENTES, AND JORDAN, Circuit Judges.

                          (Opinion Filed: November 1, 2010)
                          _____________________________

                             OPINION OF THE COURT
                          _____________________________


FUENTES, Circuit Judge:




                                        -1-
      Angel Laychock brought this action in federal court, alleging fifteen claims

against Defendant Wells Fargo Home Mortgage (AWells Fargo@). Wells Fargo had

obtained a default judgment against Laychock in a separate foreclosure action in the

Philadelphia Court of Common Pleas. The District Court ultimately dismissed all of

Laychock=s claims, pursuant to the Rooker-Feldman doctrine, res judicata, and relevant

statutes of limitations. Laychock subsequently reinstated her mortgage and the

Defendants vacated the default in the state court action. The District Court then denied

Laychock=s motions to amend her complaint and for relief from judgment. Laychock

appeals the dismissal of her claims and the denials of her two motions. We will affirm. 1

                                            I.

      Because we write primarily for the parties, we set forth only the facts and history

that are relevant to our conclusion. Angel Laychock obtained a mortgage from Wells

Fargo. Laychock arranged for bi-weekly automatic payments toward this mortgage from

her bank, Wachovia. Laychock alleges that in December 2006 Wells Fargo began to

withdraw additional bi-weekly payments from her account. She claims that, as a result,

she incurred insufficient funds and late fee charges. Wells Fargo investigated and

reversed three of seven duplicative payments and contacted credit reporting agencies to

make them aware of the error.




      1
       The District Court had subject matter jurisdiction pursuant to 28 U.S.C. ' 1332.
We have jurisdiction under 28 U.S.C. ' 1291.

                                           -2-
       In July 2007, Wachovia, which had become a successor-in-interest to Wells Fargo,

filed a foreclosure action against Laychock, alleging she had not made a monthly

payment since April 1, 2007. Wachovia obtained a default judgment.            Laychock

subsequently filed a petition to open the default, in which she claimed that Defendants

had double debited her account and did not give her proper credit for amounts debited.

       Before receiving a decision on her petition in state court, Laychock filed this

action in federal court, claiming wrongful foreclosure and damages for incorrect credit

reports. Her initial Complaint included fifteen counts, but on appeal she raises only her

claim under the Pennsylvania Unfair Trade Practices and Consumer Protection Law (Athe

UTPCPL@). As this case was pending in the District Court, the state court denied

Laychock=s petition to open the default. Laychock chose not to appeal the state court=s

decision.

       The District Court dismissed Laychock=s Complaint, finding that it lacked

jurisdiction, under the Rooker-Feldman doctrine, to hear most of Laychock=s claims B

including those brought under the UTPCPL B and that res judicata precluded her claims. 2

To satisfy the UTPCPL, Laychock must prove that Defendants engaged in Afraudulent or

deceptive conduct which creates a likelihood of confusion or of misunderstanding.@ 73

Pa. Cons. Stat. Ann. ' 201-2. The Court found that, in rejecting Laychock=s petition to


       2
         Rooker-Feldman Aprecludes lower federal courts from exercising appellate
jurisdiction over final state-court judgments.@ In re Madera, 586 F.3d 228, 232 (3d Cir.
2009) (internal quotations and citation omitted).

                                            -3-
open the default, the state court had rejected Laychock=s assertions that the Defendants

double debited her account. Accordingly, the Court concluded that Laychock=s claims for

money damages, predicated on the alleged double debiting and wrongful foreclosure,

would require it to find that the state court=s decision was wrong, in violation of the

Rooker-Feldman doctrine. In the alternative, the court found that res judicata applied.

Finally, certain other claims, which are not at issue in this appeal, were time-barred.

                                             II.

       We exercise plenary review over a District Court=s decision granting a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Edgar v. Avaya, 503 F.3d 340,

344 (3d Cir. 2007). We Aaccept all well-pleaded allegations in the complaint as true and

draw all reasonable inferences in favor of the plaintiff.@ Id. We review the decision to

deny leave to amend for abuse of discretion. Winer Family Trust v. Queen, 503 F.3d 319,

330-31 (3d Cir. 2007). Denial of a motion for relief from judgment, pursuant to Federal

Rule of Civil Procedure 60(b), is also reviewed under an abuse of discretion standard.

Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008).



       Plaintiff seeks damages based on a Awrongful foreclosure@ and the double debiting

of her bank account, which allegedly resulted in insufficient funds and late fee charges.

Any claim relying on allegations of wrongful foreclosure must be rejected under the

Rooker-Feldman doctrine. As we recently declared, Athere are four requirements that

must be met for the Rooker-Feldman doctrine to apply: (1) the federal plaintiff lost in

                                             -4-
state court; (2) the plaintiff >complain[s] of injuries caused by [the] state-court

judgments=; (3) those judgments were rendered before the federal suit was filed; and (4)

the plaintiff is inviting the district court to review and reject the state judgments.@ Great

W. Mining & Mineral Co. v. Fox Rothschild LLP, B F.3d B , 2010 WL 3035466, at *6 (3d

Cir. Aug. 5, 2010). In a recent case that also involved a state-court foreclosure

proceeding, In re Madera, we found that Rooker-Feldman precluded us from exercising

jurisdiction where, as here, to grant the requested relief the District Court would have

been required to Adetermine that the state court judgment was erroneously entered.@ 586

F.3d at 232 (internal quotations and citation omitted). All four of the requirements we

outlined in Great Western are satisfied here and the relief from a Awrongful foreclosure@

requested by Laychock would have required the District Court to determine that the state

court erroneously entered judgment. Accordingly, we find Laychock=s claims based on

wrongful foreclosure barred by the Rooker-Feldman doctrine.

       The District Court also found that Plaintiff=s claims for damages due to the double

debiting of her account were barred, under both Rooker-Feldman and the doctrine of

claim preclusion. We do not need to address the Rooker-Feldman argument because we

agree with the District Court that these claims are precluded. Pennsylvania law regarding

claim preclusion essentially mirrors the federal doctrine. ARes judicata, or claim

preclusion, is a doctrine by which a former adjudication bars a later action on all or part

of the claim which was the subject of the first action. Any final, valid judgment on the

merits by a court of competent jurisdiction precludes any future suit between the parties

                                              -5-
or their privies on the same cause of action.@ Balent v. City of Wilkes-Barre, 669 A.2d

309, 313 (Pa. 1995) (citing Allen v. McCurry, 449 U.S. 90, 94 (1980)). The doctrine

applies not only to claims that are actually litigated, but also to those that could have been

litigated in the first proceeding, so long as they were part of the same cause of action. Id.

Applying Pennsylvania law in Riverside Memorial Mausoleum, Inc. v. UMET Trust, 581

F.2d 62, 66-67 (3d Cir. 1978), we held that res judicata bars consideration in a second

suit of defenses raised in a petition to open, as well as defenses that the party Amight

have, but did not raise.@ Plaintiff raised the issue of double debiting in her petition to

open the default judgment, presenting it as a defense to the foreclosure action. (App. at

60.) Accordingly, we affirm the District Court=s conclusion that Laychock is precluded

from bringing these claims in federal court.

       The cases relied upon by Laychock do not alter our analysis. Laychock is correct

that, applying Pennsylvania preclusion doctrine, we have rejected the view that a Acourt=s

refusal to open [a] default judgment[] constituted a judgment on the merits which

precluded relitigation of the issue@ when the issue for which preclusion was sought was

not Aessential@ to the judgment. In re Graves, 33 F.3d 242, 247 (3d Cir. 1994). However,

in this case the District Court found, and we concur, that claim preclusion and not issue

preclusion bars Laychock=s claims.

       Following the dismissal of her federal complaint, Plaintiff reinstated her mortgage.

At that time, Wells Fargo filed to vacate the default. Plaintiff then filed a motion in

federal court to reinstate her claims, based on the vacatur of the default. She sought to

                                             -6-
invoke Federal Rule of Civil Procedure 60(b)(5), which permits relief when a Ajudgment .

. . is based on an earlier judgment has been reversed or vacated.@ Laychock argued that

with the state court judgment vacated, Rooker-Feldman no longer applied. Laychock

also filed a separate motion for leave to file an amended complaint. Oral argument was

held and at argument Plaintiff dropped all of her claims except those under the UTPCPL.

       The District Court denied Laychock=s motion for relief from judgment, on the

grounds that she had not demonstrated Aexceptional circumstances@ that would merit

discretionary relief under Rule 60(b)(5). Boughner v. Sec=y of Health, Educ. & Welfare,

572 F.2d 976, 977 (3d Cir. 1978). The Aextraordinary circumstances standard applicable

to the trial court=s exercise of discretion is a strict one@ and our review is

Acommensurately narrow.@ Inmates of Allegheny County Jail v. Wecht, 754 F.2d 120,

127 (3d Cir. 1985). Laychock cured her mortgage default, which caused the Defendants

to request that the default judgment be vacated, within eight days of the District Court=s

dismissal of her claims. She then returned to the Court, seeking relief under Rule

60(b)(5). We agree with the District Court that this course of action did not constitute the

sort of Aextraordinary circumstances@ that merit relief under Rule 60 and accordingly

affirm its decision on this issue. The District Court also denied Plaintiff=s motion to

amend her complaint, finding it would be futile. Laychock sought leave to amend her

complaint so as to adequately state a claim on three causes of action that are no longer at

issue on appeal. Moreover, Laychock=s attorney conceded at argument on the motion that

even if given leave to amend, she would be unable to plead adequate facts to support

                                              -7-
these claims. (App. 238-40.) Laychock=s brief provides no argument on this issue,

merely quoting applicable legal standards. Furthermore, we have held where, as here, a

party fails to provide a draft amended complaint, that this provides an adequate basis for

denying a request to amend. Lake v. Arnold, 232 F.3d 360, 374 (3d Cir. 2000).

Accordingly, the denial of the motion to amend was not an abuse of discretion.

                                            III.

       For the foregoing reasons we will affirm the District Court.




                                            -8-